Judgment and order reversed on the law, with costs, and complaint dismissed, with costs. Memorandum. Plaintiff concedes that the only application made by the insured for the designation of a new beneficiary is found in Exhibit 2, the letter dated May 12, 1931. We find nothing in that letter from which it could be found that Pruchnowski was nominated as a beneficiary. A designation could not be made in the will of the insured which would bind the insurance company. (Fink v. Fink, 171 N. Y. 616, 625.) All concur. (The judgment is upon a life insurance policy. The order denied a motion for a new trial upon the minutes.)